Citation Nr: 0102620	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant's Department of Veterans Affairs 
dependency and indemnity compensation benefits were properly 
reduced.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1988 to December 
1990.  He died in May 1991.  The appellant is his mother.


In September 1997, the Newark, New Jersey, Regional Office 
(RO) proposed to reduce the appellant's Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC) based upon the appellant's receipt of unearned interest 
income.  In September 1997, the appellant agreed to the 
proposed reduction.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision which 
implemented the proposed reduction.  The appellant has 
represented herself throughout this appeal.  


REMAND

In September 1997, the RO requested that the appellant submit 
either bank statements or federal income returns in order to 
verify whether the reduction of her VA DIC benefits was 
correct.  In her May 1998 substantive appeal, the appellant 
stated that she was sending or had sent the requested bank 
statements.  In reviewing the record, the Board observes that 
the veteran's claims file contains no bank statements 
pertaining to the appellant.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she again submit copies 
of her bank statements for the period 
from 1994 to the present for 
incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 

notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
should be considered.  

3.  Following completion of the above, 
the RO should again review the 
appellant's claim, and determine whether 
it can now be granted.  If the decision 
remains adverse, she should be furnished 
with a supplemental statement of the 
case, and with an appropriate period of 
time within which to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration if appropriate.

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's 

ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

The purpose of this REMAND is to allow for additional 
development of the record and due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the appellant's claim.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  


